Citation Nr: 1504221	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  11-17 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral defective hearing.

2.  Entitlement to service connection for bilateral defective hearing.  

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to an evaluation in excess of 10 percent for gastroesophageal reflux disease (GERD), from the initial grant of service connection.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and spouse


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from August 1957 to June 1960.  

By rating action in January 2003, the RO denied, in part, service connection for bilateral defective hearing.  The Veteran and his representative were notified of this decision and did not appeal.  

This matter comes before the Board of Veterans' Affairs (Board) on appeal from an August 2010 RO decision that declined to reopen the claim for bilateral defective hearing, and a May 2012 RO decision that granted service connection for GERD and assigned a 10 percent evaluation; effective from September 20, 2010, the date of receipt of claim.  38 C.F.R. § 3.400(b)(2).  A hearing at the RO before the undersigned was held in June 2014.  

The issue of an increased rating for GERD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  Service connection for bilateral defective hearing was finally denied by the RO in January 2003.  

2.  The evidence received since the January 2003 RO decision relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  

3.  The Veteran does not have bilateral defective hearing or tinnitus at present that had its onset in service or is otherwise related to service or any incident therein.  


CONCLUSIONS OF LAW

1.  The unappealed January 2003 RO decision which denied service connection for bilateral defective hearing is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.1103 (2014).  

2.  Additional evidence received since the September 1995 RO decision is new and material, and the claim of service connection for bilateral defective hearing is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014).  

3.  Bilateral defective hearing was not incurred in service nor may any current sensorineural hearing loss be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1154, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2014).  

4.  The Veteran does not have a tinnitus due to disease or injury which was incurred in service.  38 U.S.C.A. §§ 1110, 1154, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claim, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2014).  

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  This must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326.  

The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in June 2010.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  Furthermore, no argument has been advanced that there exists any error in the accomplishment of the duty to notify.  Based on the communications sent to the Veteran and his representative over the course of this appeal, he clearly has actual knowledge of the evidence he is required to submit in this case and, based on his contentions as well as the communications provided to him by VA, it is reasonable to expect that he understands what is needed to prevail.  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records (STRs), and all VA and private medical records have been obtained and associated with the claims file.  The Veteran was examined by VA during the pendency of this appeal, and testified at a hearing at the RO before the undersigned in June 2014.  The Veteran's Virtual VA and VBMS files have also been reviewed.  As will be discussed in greater detail herein below, the Board finds that the April 2011 VA audiological examination was adequate.  The VA examiner personally interviewed and examined the Veteran, elicited a medical history and provided a rational explanation for the conclusions reached.  

Further, neither the Veteran nor his representative have made the RO or the Board aware of any additional available evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009).  

As noted above, the Veteran testified at a hearing before the undersigned in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the "hearing officer" who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

In this case, during the hearing, the VLJ fully identified the issues on appeal, indicated the evidence necessary to substantiate the claims, and asked specific questions directed at identifying the location of any potentially outstanding medical evidence.  

Additionally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  The hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the undersigned has complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available but not yet part of the claims file.  Accordingly, the Board finds that the duty to notify and duty to assist have been satisfied.  



Finality

In this case, while the RO found that new and material evidence had been received to reopen the Veteran's claim, RO decisions are not binding on the Board.  Consequently, the Board first must decide whether new and material evidence has been received to reopen the Veteran's claim.  That is, the Board has a jurisdictional responsibility to consider whether it is proper for the claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001).  

As noted above, service connection for bilateral defective hearing was last finally denied by the RO in January 2003, and there was no appeal of that decision.  Therefore, the laws and regulations governing finality and reopening of a previously disallowed claim are pertinent in the consideration of the current issue on appeal.  

Under pertinent law and VA regulations, the Board may reopen and review a claim which has been previously denied if new and material evidence is submitted by or on behalf of the Appellant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held that the Board first must determine whether the claimant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court also held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Even if no appeal is filed, a rating decision is not final if new and material evidence is submitted within the appeal period and has not yet been considered by VA.  38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  

Here, the Veteran did not submit any new and material evidence within the year following the January 2003 RO decision, nor did he file a timely appeal to that decision.  Therefore, that rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).  

The Veteran's claim was initially denied by the RO in January 2003 on the basis that he was not shown to have a hearing loss in service or until many years thereafter and that there was no competent evidence relating any current hearing loss to service.  In order for the claim to be reopened, new and material evidence must have been added to the record since the January 2003 decision that shows the Veteran has a hearing loss at present that is related to his military service.  

Relevant evidence submitted and obtained since the January 2003 rating decision includes numerous VA and private medical reports showing treatment for various maladies from 2000 to 2013.  Reports from two private audiologists, dated in May 2010 and August 2014 letter included opinions to the effect that the Veteran's current hearing loss was at least as likely as not related to service.  This evidence is presumed credible for the limited purpose of reopening the claim.  See Justus, 3 Vet. App. at 512-513.  

In this regard, the favorable private nexus opinions address the basis for the previous denial and are sufficient to reopen the claim.  Thus, the evidence is both "new," as it had not been previously considered by VA, and is "material" as it addressed the basis on which the claim was previously denied.  As new and material evidence to reopen a finally disallowed claim has been submitted, the claim is reopened.  

Having determined that the Veteran's claim is reopened, the Board next must determine if it will be prejudicial to him if the Board addresses the merits of the claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this regard, the Veteran was notified of VA's duty to assist him in obtaining evidence, of what evidence was required to sustain his claim, and what evidence has already been obtained.  The Veteran was notified of his responsibility to submit evidence which showed that he had a disorder that was related to his military service, and why the current evidence was insufficient to award the benefits sought.  The Veteran was examined by VA during the pendency of this appeal and testified at a hearing before the undersigned in June 2014.  Based on a review of the claims file, the Board finds that VA's duty to assist and notify the Veteran has been completed, and that he will not be prejudiced by the Board proceeding to review this issue on the merits.  See Bernard v. Brown, 4 Vet. App. 384 (1993); see also, Curry v. Brown, 7 Vet. App. 59, 66-67 (1994).  

Service Connection:  In General

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In addition, if a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Entitlement to service connection for impaired hearing is subject to the additional requirements of 38 C.F.R. § 3.385, which provides:  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).  

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  Id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Medical evidence of a "chronic" disease should set forth the physical findings and symptomatology elicited by examination within the applicable period.  38 C.F.R. § 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need not be diagnosed during the presumptive period but characteristic manifestations thereof to the required degree must be shown by acceptable medical and lay evidence followed without unreasonable time lapse by definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  

Hearing Loss and Tinnitus

The Veteran contends that his hearing problems and tinnitus began in service and he believes that it was due to exposure to acoustic trauma from cannon fire and working in field communications while assigned to an artillery unit.  The Veteran testified that he was trained on 105 howitzers and fired .30 and .50 caliber machine guns all without protection, and that he was always around weapons firing while running wiring for communications between field artillery units and headquarters.  The Veteran testified that he had tinnitus (cricket sounds) in his ears and hearing problems throughout service, but never sought medical attention.  He said that he worked as a mechanic after service and couldn't hear anything, but that he never sought treatment and just learned to live with it.  (T p. 4-6).  

The competent medical evidence in this case consists of a May 2010 letter from a private audiologist, an April 2011 VA audiological examination report, and an August 2014 private audiological report.  The private audiologists noted the Veteran's self-reported history of hearing loss and tinnitus since his exposure to weapons firing in service, and included opinions to the effect that it was at least as likely as not that his current hearing loss and tinnitus were related to his exposure to acoustic trauma in service.  

When examined by VA in April 2011, the audiologist indicated that she reviewed the claims file and included a description of the Veteran's complaints, medical history and the audiometric findings on examination.  The Veteran reported a history of myringotomy as a youth, but denied any history of otalgia or otorrhea.  The Veteran reported the onset of his tinnitus in the "1960's" and said that it occurs mostly in the evenings and lasts for a few hours.  He said that after service, he worked as a truck driver for several years, as an automobile mechanic for 10 years, as a mail carrier for 12 years, as a technician for an oil company for a year and a half, and in various administrative jobs for shorter periods of time.  The diagnosis was bilateral defective hearing and tinnitus.  The examiner stated that she could not render an opinion as to etiology or cause of the Veteran's current hearing loss without resorting to speculation.  The audiologist noted that there were no audiometric (threshold) findings prior to or during service (hearing testing was by whispered voice testing), and no evidence of any complaints, treatment or diagnosis for a hearing loss until many years after service.  Citing to a study by the Institute of Medicine, "Noise and Military Service: Implications for Hearing Loss and Tinnitus" the audiologist noted that without audiograms at the beginning and end of service, or documentation of a hearing loss at the time of service separation, it is difficult or impossible to determine with certainty whether hearing loss or tinnitus detected by audiometric testing later in life is the result of noise exposure during prior service.  "Even with a detailed case history from the veteran, it is next to impossible to draw a conclusion , with any degree of certainty, regarding the association of hearing loss in an older person with prior military service unless audiometric data acquired at entrance into and separation from military service are available."  Id.  Therefore, the audiologist stated that she could not resolve the etiology of the Veteran's hearing loss without resort to mere speculation.  

The VA audiologist opined that it was less likely than not that the Veteran's tinnitus was due to exposure to acoustic trauma in service.  The audiologist noted that the Veteran reported the onset of his tinnitus sometime in the 1960's, which was after his discharge from service.  Therefore, it was less likely than not related to service.  

Concerning the two medical opinions, while the private audiologists related the Veteran's current hearing loss and tinnitus to service, they did not offer a persuasive explanation or analysis as to the basis for that opinion.  Thus, it is evident that the opinions were based entirely on the Veteran's self-reported history of chronic hearing loss and tinnitus since service.  The Court has held that a medical opinion containing only data and conclusions is not entitled to any evidentiary weight.  See Nieves-Rodriguez, 22 Vet. App. 295, 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The evidence of record also includes letters from the Veteran's former spouse and current wife, received in September 2014.  His former wife reported that she met the Veteran shortly after his discharge from service and that they married in 1961.  She recalled that he occasionally commented about having a hard time hearing conversational speech and hearing cricket like sounds in his ears, and that he told her that his hearing problems began when he worked around cannons and other loud guns in service.  She said he didn't mention it much to other people because she thinks he was embarrassed.  

His current spouse reported that she has known the Veteran for 44 years, that he has had hearing problems and tinnitus since she met him and that they have steadily worsened over the years.  She reported that when their children were young, they would test him to see if he could hear things like his watch tick, and were surprised that he couldn't hear those sounds.  She said that the Veteran was only 20 years old when he got out of service, and that back then hearing loss was something that only old people were supposed to have.  Young men didn't want to admit to having hearing problems for fear of being labeled, because it was a stigma, a sign of weakness, a defect, a handicap.  She said that it was years before the Veteran admitted to having hearing problems or go for a hearing test, and that they have been unable to obtain a copy of the test results from an audiological examination that he had many years ago because the clinic is no longer in business.  

The Board acknowledges these statements, however, these recollections years after the fact are inconsistent with earlier statements and actions made by the Veteran.  The Board finds the earlier evidence more probative due its proximity to service.
Crucially, the Board notes that not only did the Veteran never complain of or seek treatment for any hearing problems or tinnitus in service, but that he never mentioned any such problems on his original application for VA compensation in August 1962, when examined by VA in October 1962, or on subsequent claims in April 1976, April 1989, or June 1989.  On the latter occasion, the Veteran sought to establish service connection for multiple disabilities that he claimed interfered with his employment as an automobile mechanic and caused him to fail a driving test to work for the U.S.P.S.  That the Veteran suffered from chronic hearing loss and tinnitus so severe, that he could not hear when he worked as an automobile mechanic (see T p. 5), but that he would not mention these disabilities when he filed a claim for VA compensation benefits some 29 years after service is not plausible to the Board.  The fact that the Veteran did file claims with VA for compensation on at least four occasions over this same period, but never mentioned disabilities which he has always believed were related to service, is not reasonable or plausible to the Board.  Therefore, his current assertions that his hearing loss was present in service and existed ever since service cannot be deemed credible.  Additionally, the Board notes that when the Veteran initially filed a claim for hearing loss in October 2002, he never mentioned his tinnitus.  Again, that the Veteran would suffer from chronic tinnitus since service, but not mention it when he finally filed a claim for VA compensation is not plausible to the Board and therefore, his assertions that his tinnitus was present in service and existed ever since service are not found to be credible.  "Jurors may properly '"use their common sense'" and '"evaluate the facts in light of their common knowledge of the natural tendencies and inclinations of human beings"'"  United States v. Vasquez, 677 F.3d 685, 692 (5th Cir. 2012) (quoting United States v. Ayala, 887 F.2d 62, 67 (5th Cir. 1989) (quoting United States v. Henry, 849 F.2d 1534, 1537 (5th Cir. 1988))).  From these facts, the Board reasonably infers that the Veteran has not had hearing loss and tinnitus symptoms present since service as he now asserts.  If he did have symptoms present since service then common sense leads to the conclusion that the record would show earlier complaints.  Therefore, continuity of symptomatology is not credibly shown. 

Thus, the evidence in this case is not at least in relative equipoise.  Rather, the evidentiary record consists of a non-opinion (VA audiologist), two favorable private opinions that are not persuasive because they are based on speculation in the absence of in-service audiometric data and the absence of knowledge of relevant facts pertaining to the Veteran's history of medical complaints, and lay evidence that does not credibly show symptoms in service and ever since service.  

Inasmuch as there was no credible evidence of a hearing loss or tinnitus in service or until more than decades after discharge from service, and no credible or probative, competent medical evidence relating any current hearing loss or tinnitus to service, the record affords no basis to grant service connection.  Accordingly, service connection for bilateral defective hearing and tinnitus is denied.  

The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Therefore, the Board is unable to identify a reasonable basis for granting service connection.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C. § 5107(b)); 38 C.F.R. § 3.102.  


ORDER

As new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral defective hearing, the appeal to this extent, is granted.

Service connection for bilateral defective hearing is denied.  

Service connection for tinnitus is denied.  


REMAND

At the hearing in June 2014, the Veteran testified that his GERD had worsened since his last VA examination in April 2011, and requested to have his service-connected disability reevaluated.  A private medical report from Dr. W.S., received in September 2014, indicated that the Veteran's GERD was impairing his general health on a regular basis and included frequent emergency room visits and office calls.  

Given the Veteran's allegations of worsening symptoms since his last VA C & P examination, the Board finds that a more current, comprehensive examination should be undertaken prior to appellate review.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); 38 C.F.R. § 20.1304(c); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should take appropriate steps to obtain all of the Veteran's treatment records, VA and private, since 2011, and associate them with the claims file.  Of particular interest are any treatment records from Dr. W.S. in Bethany, Oklahoma.  All attempts to procure records should be documented in the file, and the Veteran should be notified of unsuccessful efforts in this regard.  

2.  The Veteran should be afforded a VA examination to determine the current severity of his GERD.  The claims folder must be made available to the examiner for review, and a notation to the effect that this record review took place should be included in the examination report.  The examiner should determine whether the Veteran has symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; other symptom combinations productive of severe impairment of health; persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health; or any of the above.  

3.  After the requested development has been completed, the AMC should readjudicate the claim.  Consideration should also be given to referring the Veteran's claim to the Director, Compensation and Pension Service for consideration of an extra-schedular evaluation for his GERD.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

      (CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


